ICJ_008_PeaceTreaties_UNGA_NA_1950-07-18_ADV_01_NA_01_EN.txt. 231

DISSENTING OPINION OF JUDGE READ

I am unable to concur in the answer given by the Court to
Question III, or with the reasons by which it is justified, and
feel bound, with regret, to state the reasons for my dissent. As
I am of the opinion that an affirmative answer should be given
to Question III, it is also necessary for me to state the reasons
which have led me to the conclusion that an affirmative answer
should be given to Question IV.

Circumstances have now arisen in which it is necessary to deal
with Questions III and IV. The Court is not called upon to
pronounce upon the substance of the disputes which have arisen,
but, in appreciating the juridical scope of the Disputes Articles,
I cannot disregard the Articles in the Treaties in respect of which
the disputes arose, or the attitudes which have been maintained
by the parties tc the disputes.

The importance of the maintenance of human rights and
fundamental freedoms is emphasized by their inclusion in the
purposes of the United Nations as set forth in Article 1 of the
Charter, and by the central position taken by the Human Rights
Articles of the Treaties of Peace.

It is inconceivable to me that the Allied and Associated Powers
would have consented to the setting up of machinery for the
settlement of disputes arising out of such important matters
which could be rendered ineffective by the sole will of any one
of the three Governments concerned, Bulgaria, Hungary and
Romania. I am, therefore, inclined at the outset to the view that
the Disputes Articles must be interpreted in a manner which will
ensure their real effectiveness rather than a manner which would
deprive them of all effectiveness.

The Questions which have been put to the Court have arisen
out of a complicated network of disputes between certain of the
Allied and Associated Powers and Bulgaria, Hungary and Roma-
nia. It is unnecessary to examine these disputes in detail. It is
sufficient to note certain common factors.

They all involve specific charges of violations of the under-
takings given in the Human Rights Articles of the Treaties of
Peace to secure human rights and fundamental freedoms. They
all involve denials of the charges and justification of the conduct
complained of.

Throughout the controversy, the Powers which have made the
charges have maintained a consistent attitude. They have stood
for the defence and maintenance of the fundamental freedoms ;

14
DISSENTING OPINION OF JUDGE READ 232

and they have been unremitting in their efforts to have the charges
reviewed and decided by a judicial tribunal, the Treaty Com-
missions provided for in the Disputes Articles of the Peace Treaties.

The accused Governments have maintained an equally consistent
attitude. They have denied the charges; they have denied the
existence of the disputes ; they have objected to the competence
of this Court; they have refrained from appointing national
representatives on the Treaty Commissions; they have been
unremitting in their efforts to prevent the charges from being
reviewed and decided by the judicial tribunals; but they have
not at any time questioned the competence of Treaty Commis-
sions, to which they have not appointed representatives, to review
the charges and to make binding decisions in settlement of the
disputes.

The legal issues which have been put to the Court must be
considered in the light of these attitudes. The central issue is
whether the provisions of the Peace Treaties should be construed
as authorizing Bulgaria, Hungary and Romania to frustrate the
operation of the Disputes Articles and to prevent judicial review
of the charges and decision of the disputes, by the simple device of
defaulting on their obligations under the Treaties in the matter
of appointing their national representatives on the Treaty Com-
missions.

+
* *

It will be convenient, before answering the Questions, to consider
the special problem of the competence of a Treaty Commission
composed of a representative of the government which has
made the charges and a third member appointed by the Secretary-
General, a problem which depends, not upon general rules of law,
but upon the meaning which should be given to the Disputes
Article.

The Disputes Article is an arbitration clause. It is not contained
in a special agreement providing for arbitration of a particular
case, but in a general treaty, the Treaty of Peace. It is designed
to provide for the judicial settlement of any disputes arising
under the Treaty (apart, of course, from special types of disputes
for which a different procedure is provided). Accordingly, it is
not open to the Court to give a narrow or restrictive interpretation
of the Disputes Article.

The provisions of Article 92 of the Charter disclose the intention
of the United Nations that continuity should be maintained
between the Permanent Court of International Justice and this

15
DISSENTING OPINION OF JUDGE READ 233

Court. There can be no doubt that the United Nations intended
continuity in jurisprudence, as well as in less important matters.
While this does not make the decisions of the Permanent Court
binding, in the sense in which decisions may be binding in
common-law countries, it does make it necessary to treat them
with the utmost respect, and to follow them unless there are
compelling reasons for rejecting their authority. This is doubly
true in matters of treaty interpretation, because draftsmen, in
deciding upon the language to be used in a treaty provision, e.g.,
the Disputes Article, have constantly in mind the principles of
interpretation as formulated and applied by the Permanent Court
and by this Court. Failure to follow established precedents in
the matter of treaty interpretation inevitably leads to the frustra-
tion of the intention of the parties.

The Permanent Court, when called upon to interpret arbitration
clauses of widely varying types, with provisions for the settlement
of international disputes, did not hesitate to adopt and apply
broad and liberal interpretations, designed to make them workable
and to give practical effect to the evident intention of the parties
as shown by the provisions of the treaties in which the clauses
were included. To ascertain their intention, the Permanent Court
examined each treaty as a whole in order to learn its general
purpose and object.

Series A No. 2, August 30th, 1924. Judgment. The Mavrom-
matis Palestine Concessions

Series B No. 12. November 21st, 1925. Advisory Opinion.
Article 3, paragraph 2, of the Treaty of Lausanne
(Mosul Boundary Case)

“Series A No. 9. July 26th, 1927. Judgment. The Factory at
Chorzéw (Claim for Indemnity) (Jurisdiction)

Series B No. 16. August 28th, 1928. Advisory Opinion. Inter-
pretation of the Greco-Turkish Agreement of Decem-
ber rst, 1926 (Final Protocol, Article IV)

The precise point of interpretation, with which the Court is now
concerned, did not arise in these cases, but the fundamental
rules of construction, adopted and applied by the Permanent
Court, can and should be adopted and applied by this Court in
ascertaining the true meaning of the Disputes Article in the
Treaty of Peace.

In addition to the cases in which the Permanent Court dealt
with the interpretation of arbitration clauses, there were other
important instances in which it adopted and applied the principle
of effectiveness, and the same principle has been recognized and
applied by this Court.

16
DISSENTING OPINION OF JUDGE READ 234

Series B Nos. 2 and 3. August 12th, 1922. Advisory Opinions.
Competence of the International Labour Organization
with respect to Agricultural Labour

Series B No. 6. September roth, 1923. Advisory Opinion.
German Settlers in Poland

Series B No. 7. September 15th, 1923. Advisory Opinion.
Acquisition of Polish Nationality

Series B Nos. 8 and 9. December 6th, 1923, and September 4th,
1924. Advisory Opinions. (These Opinions, dealing
with boundary questions on the Czechoslovak-Polish
and on the Albanian frontiers, might, perhaps, have
been included in the list of authorities which dealt
with arbitration clauses.)

Series B No. 13. July 23rd, 1926. Advisory Opinion. Com-
petence of the International Labour Organization to
regulate, incidentally, the personal work of the
Employer

Series A No. 22. August 19th, 1929. Order. Free Zones. (Cited,
with approval, by this Court in the Corfu Channel
Case (Merits), I.C.J. Reports 1949, at p. 24.)

The Corfu Channel Case (Merits), 1.C.J. Reports 1949, p. 4

Reparations for injuries suffered in the Service of the United
Nations. Advisory Opinion. I.C.J. Reports 1949, p. 174

The principle of international law applicable to the interpretation
of treaties, which has been established by the series of authorities
cited in this and in the preceding paragraph, was concisely and
accurately stated by the Permanent Court in its Advisory Opinion,
Series B, No. 7. The Court was dealing with the Polish Minorities
Treaty. In considering an objection to the competence of the
League of Nations, the Court refused to accept the Polish argument
for a restrictive interpretation of the Treaty and stated, at page 16:

“Tf this were not the case, the value and sphere of application
of the Treaty would be greatly diminished. But in the Advisory
Opinion given with regard to the questions put concerning German
Colonists in Poland, the Court has already expressed the view
that an interpretation which would deprive the Minorities Treaty
of a great part of its value is inadmissible. In the present case, it
would be still less admissible, since it would be contrary to the
actual terms of the Treaty, which lays down in Article 12 that
the clauses preceding this Article, including therefore those con-
tained in Article 4, are placed under the guarantee of the League
of Nations.” (Italics added.)

17
DISSENTING OPINION OF JUDGE READ 235

Professor Lauterpacht, in The Development of International
Law by the Permanent Court of International Justice, made an
exhaustive examination of the authorities as they stood at the
date of publication, 1934, including most of those which are
cited above, and a number of other relevant Judgments and
Opinions of the Permanent Court. He records the result of this
study at pages 69-70:

‘“…. The work of the Permanent Court has shown that alongside
the fundamental principle of interpretation, namely, that effect
is to be given to the intention of the parties, full use can be made
of another hardly less important principle, namely, that the treaty
must remain effective rather than ineffective. Res magis valeat
quam pereat. It is a major principle, in the light of which the
intention of the parties must always be interpreted, even to the
extent of disregarding the letter of the instrument and of reading
into it something which, on the face of it, it does not contain.”

The principles established by these judgments and advisory
opinions may be stated as follows:

{1j That “the treaty must be read as a whole, and that its
meaning is not to be determined merely upon particular phrases
which, if detached from the context, may be interpreted in
more than one sense”. (Series B, Nos. 2 and 3, p. 23.)

(2) ‘An interpretation which would deprive the .... Treaty
of a great part of its value is inadmissible.” (Series B, No. 7—
the word omitted is ‘‘minorities’’.)

(3) Particular provisions should be interpreted in such a
manner as to give effect to the general purposes and objects
of the Treaty provided that “it does not involve doing violence
to their terms’. (1.C.J. Reports 1940, p. 24.)

*
* *

The adoption and application of these principles or rules of
construction make it necessary to undertake a three-fold task.

rst task

The examination of the provisions of the Peace Treaty as a whole
with a view to ascertaining whether there is a general purpose
or object disclosed by this examination which should infiuence or
even control the interpretation of the Disputes Article.

2nd task

Consideration of a possible negative answer to Question 1V with
a view to ascertaining whether it would conflict with the general

18
DISSENTING OPINION OF JUDGE READ 236

purposes and objects of the Treaty, and whether it would deprive
the Treaty of a great part of its value so as to be inadmissible in
accordance with the second rule of construction.

3rd task

Consideration of a possible affirmative answer to Question IV
with a view to ascertaining whether it would further the general
purposes and objects of the Treaty, and whether it would znvolve
doing violence to the terms of the Disputes Article so as to be excluded
in accordance with the third rule of construction.

*

The first task involves an examination of the provisions of the
Peace Treaty considered as a whole.

The Treaty with Hungary contains 37 Articles with substan-
tive provisions :

Part I Frontiers of Hungary.
» I Political Clauses.
» il Military and Air Clauses.
» IV Withdrawal of Allied Forces.
» Vv Reparation and Restitution.
» VI Economic Clauses.
» VIT Clause relating to the Danube.

Within these Parts, I to VII, there is a special procedure for settle-
ment of disputes in Article 5 (2), applicable only to disputes arising
under Article 5 (1); and a special procedure (in Article 35) for
disputes arising In connexion with Articles 24, 25 and 26 and An-
nexes IV, V and VI.

Part VIII of the Treaty, ‘Final Clauses’, contains Article 40,
which is applicable to Articles I to 38 inclusive, excepting Articles 5,
24,25, 26, 35 and 36. It is a clause providing for compulsory arbitra-
tion of all disputes ‘concerning the interpretation or execution of
the present Treaty’’, other than those which arise under specifically
excepted Articles referred to above.

This survey of the Peace Treaty discloses the close integration.
between the Disputes Article and the substantive provisions of
the Treaty. It leads inescapably to two conclusions. In the first
place, the text of the Disputes Article considered by itself shows
a firm intention of the Parties to provide a workable compulsory
jurisdiction to deal with disputes arising out of the substantive
provisions of the Treaty. In the second place, that firm intention
is re-inforced when Article 40 is read in relation to the Treaty as
a whole.

19
DISSENTING OPINION OF JUDGE READ 237

*

This brings me to the second task. Would an interpretation
leading to a negative answer to Question IV deprive the Treaty
of a great part of its value—would it conflict with the general
purposes and objects of the Treaty ?

The purposes and objects of the Treaty are disclosed by the
action of the Parties. This is indeed a case in which actions
speak louder than words. The Parties were not content to
leave “freedom” to depend on legal obligation alone. They pro-
vided a regime of arbitration, the Disputes Article. The Disputes
Article was, in form, reciprocal. However, the obligations of
the Allied and Associated Powers were executed, whilst the
undertakings of the Governments of Bulgaria, Hungary and
Romania were largely executory ; so that in substance, if not in
form, this Article was obviously included as a guarantee or sanction
to ensure performance by them of their undertakings and other
obligations arising under provisions of the Treaty. It is unthinkable
that the Parties, when they drafted this Article and included it
in the Treaty, intended to forge a brutum fulmen, a provision for
judicial review and decision dependent for its effect upon the
momentary whim or interest of a defaulting party.

Above all, when the Parties used the expression—shall, unless
the parties to the dispute mutually agree upon another means of
settlement, be referred at the request of either party to the dispute
to a Commission, etc.—they meant shall and not may. They
meant at the request of either party ; and not at the request of etther
party provided that the other party was willing to cooperate in the
reference,

In the entire history of the Permanent Court, there is no instance
in which an argument was advanced that went so far in depriving
a treaty of a great part of its value, or in frustrating its general
purposes and objects, as the contention necessarily involved in
a negative answer to Question IV. A negative answer would
destroy the Disputes Article as an effective guarantee of the
substantive provisions of the Treaty: it would render largely
nugatory the undertakings given to secure the enjoyment of
human rights and fundamental freedoms. It would not merely
prevent judicial review of the specific charges. It would give
rise to a position in which the three Governments would no longer
be subject to effective control under the provisions of the Disputes
Articles.

A possible objection might be raised to the establishment of
a Treaty Commission consisting of the third member and a national
representative, in the case of default by the other party to the

20
DISSENTING OPINION OF JUDGE READ 238

dispute. It might be suggested that the Commission would be
unable to perform its task if the defaulting government refused
to co-operate. There is no reason for assuming that governments
now in default would continue to default if faced with appointments
by the Secretary-General. There is certainly no reason for assuming —
that any of the governments would refrain from exercising its
duty and privilege of naming a national representative in that
event. However, even in the event of continued default, there is
no justification for assuming that the governments which have
made the charges will not be able to present sufficient evidence
to the Commission to justify decision.

In these circumstances I am compelled to conciude that an
interpretation leading to a negative answer to Question IV would
deprive the Treaties of Peace of a great part of their value,
and that it would conflict with their general purposes and objects.
In accordance with the principles of international law established
in the cases cited above, I am bound to reject this interpretation
as inadmissible.

This brings me to the third task—the consideration of a possible
affirmative answer to Question IV with a view to ascertaining
whether it would further the general purposes and objects of
the Treaty, and whether it would involve doing violence to the
terms of the Disputes Article so as to be excluded in accordance
with the third rule of construction referred to above.

The first aspect of this task presents no problem. In view of
the considerations set forth above it is obvious that an affirmative
answer to Question [V would further the general purposes and
objects of the Treaty.

In the cases which have been cited above the Permanent Court
went a very long distance by way of interpretation to give effect
to the principle of effectiveness. It is impossible to apply the
rules which govern resort to preparatory work in the interpretation
of treaties to the present probiem. The Permanent Court has
always recognized that the application of the principle of effect-
iveness is subject to different considerations. It is, however,
necessary to admit that there is no instance in which the Per-
manent Court intimated that it would apply the principle of
effectiveness if application involved doing violence to the terms
of the treaty provisions under consideration.

Accordingly, it is necessary to give close consideration to the
text of the Disputes Article which reads as follows :

21
DISSENTING OPINION OF JUDGE READ 239

<e

I. .... Any such dispute not resolved by them within a period
of two months shall, unless the parties to the dispute mutually
agree upon another means of settlement, be referred at the request
of either party to the dispute to a Commission composed of one
representative of each party and a third member selected by
mutual agreement of the two parties from nationals of a third
country. Should the two parties fail to agree within a period of
one month upon the appointment of the third member, the
Secretary-General of the United Nations may be requested by
either party to make the appointment.

2. The decision of the majority of the members of the Com-
mission shall be the decision of the Commission, and shall be
accepted by the parties as definitive and binding.”

I have omitted the first sentence in paragraph 1 because it refers to
conditions which have already been satisfied, and which are not
directly relevant to the present phase of this Question.

In construing this Article, it will be observed at the outset that
it bears the hall-marks of a compulsory arbitration clause. When it
provides that any such dispute shall be referred at the request of
either party to the dispute to a Commission, it plainly indicates an
intention of the Parties to the Treaty to establish a regime
of compulsory arbitration. The dispute is to be referred to a Com-
mission composed of one representative of each party and a third
member selected by mutual agreement of the two parties from
nationals of a third country. In using the expression ‘a third
member” it seems to be clear that the parties had in mind not the
chronological order of appointment, but a third member in the
sense that that member was to be “additional to and distinct from
two others already known or mentioned” (Shorter Oxford English
Dictionary, Volume II, p. 2174), or in other words, additional to
the provision for party representation. The last sentence of the
first paragraph provides for the contingency which might arise
in the event of failure of the parties to agree upon the
“third member’’, and gives authority to the Secretary-General
at the request of either party to make an appointment.

The second paragraph made special provision for the situation
which might arise if both parties to the dispute exercised the right
under the Treaty to have representatives on the Treaty Commis-
sion. In such a contingency it was necessary to provide for a majority
decision. There was no need to make provision for thesituation
which would arise if one or both parties to the dispute waived the
privilege of representation on the Commission.

22
DISSENTING OPINION OF JUDGE READ 240

It is necessary to make special reference to the expression in the
text ‘‘a Commission composed of one representative of each party
and a third member, etc.” The Parties to the Treaty did not state
that the Commission was to be a three-member tribunal, but it is
possible to construe this expression as indicating by implication
the intention of the parties that the Commission should be a three-
member tribunal. It is also possible to construe this expression as
indicating the intention of the Parties to create a Commission on
which each of the parties to a dispute should have the right or
privilege, or even duty, to appoint a representative ; but as not
requiring that the Commission should necessarily consist of three
members, in the case of waiver by a party of the exercice of the
right or privilege thus conferred or its failure to do its duty. The
problem of interpretation with which the Court is confronted is
a choice between two possible constructions, neither of which does
violence to the language of the Treaty and both of which are
based upon inferences drawn from the expressions actually used
in the text.

In these circumstances, it seems to be clear that the Court is not
precluded from adopting either of the foregoing interpretations
by the third rule of construction which is set forth above.

This view is strongly supported by another consideration. It
is noteworthy that the Parties to the Treaty made express provision
to prevent the general purposes and objects of the Disputes Clause
from being frustrated by failure of the parties to the dispute to
agree upon the selection of the third member. They provided for
appointment by the Secretary-General. On the other hand, they
made no express provision for the contingency which has actually
arisen, of attempted frustration of the purposes and objects of the
Treaty by failure of one party to the dispute to appoint its represent -
ative on the Treaty Commission. There is a gap or lacuna in the
Disputes Article. I am not suggesting that this was due to oversight
on the part of those who were responsible for the drafting of the
Treaty of Peace. They were undoubtedly familiar with the prin-
ciples of international law as developed and applied by the
Permanent Court, and were justified in assuming that the Disputes
Article would be interpreted and applied in accordance with those
principles. In the present proceedings the Court is faced with the
problem of dealing with this gap or lacuna in the Treaty. It is the
problem of dealing with a contingency for which the Parties have
made no express provision, and which can be solved only by judicial
interpretation with a view to giving effect to the intention of the
Parties as disclosed by legal implication based upon the terms
and expressions actually used.

23
DISSENTING OPINION OF JUDGE READ 241

Two possible solutions need to be considered in turn.

The first possible solution is based upon a reasonable con-
struction of the text of the Disputes Article in conformity with
the principles of international law, and with the clearly indicated
intention and purpose of the Parties to the Treaty. Following
this construction the provisions for representation of the parties
to:the dispute would be construed as intended to confer on each
party a right or privilege which it could exercise or waive. In
the present instance, the government in default, by failing to
appoint its representative, has clearly waived its right or privilege
under the Treaty and defaulted in the performance of its duty—
—although, of course, it would be open to that Government at
any time to withdraw its waiver to comply with its obligations
under the Treaty and to make an appointment—but. no party
to a treaty can destroy the effect of the treaty itself by its own
default or by its failure to exercise a right or a privilege. In the
present instance, that government could not by such an omission
prevent the Treaty Commission from performing its allotted task.

The second possible solution presents much more difficulty. It
involves the filling of the gap by a process of judicial interpretation
in such a manner as to establish by implication an “escape” or
“escalator” clause whereby a party to a dispute can, by failure
to exercise its right and by disregarding its Treaty obligation,
find an easy way out from the regime of compulsory arbitration.
There have been many instances in Treaties, especially in those
dealing with the limitation of armaments, in which express
provision has been made for “escape” or “‘escalator’’ clauses.
They have always been devised to protect a party acting in good
faith from being prejudiced by the default of a party in bad
faith. There is none in modern treaty practice in which an escape
clause has been established, based on implication ; and: there is
certainly no instance of either an implied or express escape clause
made available only to those Parties to the Treaty which have
defaulted in their Treaty obligations.

The considerations which I have disclosed above in dealing
with the first and second tasks lead me to reject the second
solution.

* *

There is a further consideration. There have been a great many
arbitration clauses included in treaties in the course of the last
century and a half, and no recorded instance has been drawn
to the attention of the Court in which a party to a dispute has
sought to evade arbitration by the comparatively simple device

24
DISSENTING OPINION OF JUDGE READ 242

of refraining from appointing its national representative. Inter-
national practice has treated these provisions as conferring rights
or privileges upon the parties to the dispute which they would
refrain from exercising at their peril—the peril of being confronted
with an arbitral decision by a tribunal on which they had no
representative. The adoption of the second solution referred to
above would not merely frustrate the intentions of the Parties
as clearly indicated in the Treaty of Peace, it would go directly
contrary to international usage in the matter of arbitration as
it has been developed since the Jay Treaty of 1794. It is note-
worthy that neither the Members of the United Nations, nor
the three non-member States concerned have placed before the
Court the contention that it is open to a party to the dispute
to prevent its arbitration by the expedient of refraining from
appointing a representative on the Commission. There are 61 States
“entitled to appear before the Court”, all of which have the
right to present written statements or observations under Article 66
of the Statute. Eight of these States have availed themselves
of this right: but not one of them has stood for this position.
The Governments of Bulgaria, Hungary and Romania have
presented observations, and have not made this contention. The
fact that no State has adopted this position is the strongest
possible confirmation of the international usage or practice in
matters of arbitration which is set forth above.

In the Written Observations submitted by the United Kingdom
Government, in the Written Statement of the United States Govern-
ment, and in the course of the very able and helpful arguments
presented to the Court by Mr. Cohen and Mr. Fitzmaurice, the
attention of the Court has been directed to a long line of precedents
in which it has been established that a party to a dispute, under
an arbitration clause, cannot prevent the completion of the arbitra-
tion and the rendering of a binding decision by the device of with-
drawing its national representative from the tribunal.

I am of the opinion that the principle established by these prece-
dents is equally applicable to the case where a party to a dispute
acts in bad faith from the outset, and attempts to use the device
of defaulting on its treaty obligation to appoint its national repre-
sentative on the tribunal in order to prevent the provisions of the
arbitration clause from taking effect.

There are three phases in the life of an arbitral tribunal. The
first phase may be referred to as the constitution of the tribu-
nal. At this stage the tribunal may deal with matters of some
import, such as procedure. However, it consists largely of admi-
nistrative and protocol matters: emoluments; forum; enrol-
ment on the local diplomatic list; exchange of calling cards; and
even less weighty matters. The second phase is that in which

25
DISSENTING OPINION OF JUDGE READ 243

the tribunal hears the evidence and arguments. The third phase
includes deliberation and judgment. I do not need to emphasize
the relative importance of the second and third phases, as compared
with the first. I have suggested that the principle is equally applic-
able to default at the outset. As a matter of fact, the case for apply-
ing the principle to default at the outset is much stronger. It is
much more difficult to construe an arbitration clause as indicating
the intention of the parties that a tribunal consisting of the third
member and the representative of one party can hear the evidence
and give a decision, than it is to construe it as indicating their
intention that a decision to invite the local mayor to give an
address of welcome at the opening session could be made in the
absence of a national representative.

If a Treaty Commission—which, as the result of the withdrawal
of a national representative, consists of the third member and the
representative of the party which is not in default—is competent
to hear the evidence and render a decision, it means that a Commis-
sion of two members is a “‘commission” within the meaning of
paragraph 2 of the Disputes Article. It follows that such a Treaty
Commission consisting of two members must also be a ‘“‘commission”’
within the meaning of paragraph x of the Disputes Article. The
whole foundation of the contention that only a so-called three-
member Commission can be a “commission” within the meaning
of the Disputes Article falls to the ground.

*

Another consideration supports an affirmative answer. The
Court has not been asked for its Opinion on an academic question.
The recitals, in the preamble of the General Assembly’s Resolution
of October 22nd, 1949, clearly indicate that the answers to the
Questions must be directly related to the actual disputes. The
answers must be applied to the complicated network of disputes
to which J have referred. It is necessary to deal with the question
in the same way as if it arose in contested proceedings between
these two parties. The General Assembly is not interested in the
academic question of the competence of a Treaty Commission
composed of members appointed by the United States Government
and by the Secretary-General in circumstances which do not exist.
It wants the same answer as would be given if the same question
had been included in special agreements concluded between the
parties to the disputes.

26
DISSENTING OPINION OF JUDGE READ 244

Accordingly, I think that I am bound to take into account the
fact that, in the existing circumstances and under existing inter-
national law, a defaulting government could not object to the
competence of such a tribunal. If it raised the objection before
such a Treaty Commission, it would be bound to apply existing
international law and refuse to let such a government profit from
its own wrong. If it raised the objection in proceedings before
this Court, it would be necessary for the International Court of
Justice, which is not a law-making organ, to apply existing legal
principles and recognize that it was estopped from alleging its own
treaty violation in support of its own contention. It is impossible
for me, acting as a judge in advisory procedure, to raise this
objection, which the defaulting government itself would be prev-
ented from raising in any proceedings which recognized the prin-
ciples of justice.

There can be no doubt as to the law on this point. It was settled
by the Permanent Court in Judgment No. 8: Series A, No. 9.
The Factory at Chorzéw (Claim for Indemnity) (Jurisdiction),
at page 31. No reasons have been submitted, in the Written
Statements or Observations or during the oral argument, on
which any distinction in principle between the two cases could
be based or which would justify the rejection of the legal prin-
ciples adopted and applied in that case.

*

Still another consideration can be advanced, in support of an
affirmative answer to Question IV, or as a compelling reason
for rejecting a negative answer. In 1758, Vattel formulated a
rule or principle of interpretation in the following words :

“Any interpretation that leads to an absurdity should be rejected :
or, in other words, we cannot give to a deed a sense that leads
to an absurdity, but we must interpret it so as to avoid the
absurdity...” (The Law of Nations or the Principles of Natural
Law. Text of 1758: Book II: s. 282.)

This rule has been regarded as authoritative by the foreign
offices of the world and by international lawyers and tribunals
for one hundred and ninety-two years.

The authority of the principle, which is embodied in Vattel’s
formula, has been recognized as recently as March 3rd, 1950,
by this Court. In the case, Competence of the Assembly regarding
admission to the United Nations, Advisory Opinion : I.C.J. Reports
1950, at page 8, it is stated:

“ ... The Court considers it necessary to say that the first duty
of a tribunal which is called upon to interpret and apply the

27
DISSENTING OPINION OF JUDGE READ 245

provisions of a treaty, is to endeavour to give effect to them in
their natural and ordinary meaning in the context in which they
occur, If the relevant words in their natural and ordinary meaning
make sense in their context, that is an end of the matter. If, on
the other hand, the words in their natural and ordinary meaning
are ambiguous or lead to an unreasonable result, then, and then
only, must the Court, by resort to other methods of interpretation,
seek to ascertain what the parties really did mean when they
used these words. As the Permanent Court said in the case
concerning the Polish Postal Service in Danzig (P.C.I.J., Series B,

No. II, p. 39):

‘It is a cardinal principle of interpretation that words must
be interpreted in the sense which they would normally have
in their context, unless such interpretation would lead to
something unreasonable or absurd.’ ”

It has been established above that a negative answer to
Question IV would lead to the establishment, by the process of
judicial interpretation, of an escape clause, available only to
treaty violators, which would enable a defaulting Party to the
Treaty of Peace to destroy the effectiveness of the Disputes
Article and to disregard with impunity most of its undertakings
under the substantive provisions, and, in particular, to render
largely nugatory the guarantees for securing human rights and
fundamental freedoms.

I am firmly of the opinion that I am bound, by the terms of
Article 38 of the Statute and in accordance with the views of
this Court, as set forth in the case cited above, to reject a negative
answer which would “lead to an unreasonable result”, and to
give an affirmative answer to Question IV.

In the light of the foregoing considerations, it is necessary to
deal with Question III, which reads as follows:

“III. If one party fails to appoint a representative to a Treaty
Commission under the Treaties of Peace with Bulgaria,
Hungary and Romania where that party is obligated to
appoint a representative to the Treaty Commission, 1s the
Secretary-General of the United Nations authorized to
appoint the third member of the Commission upon the
request of the other party to a dispute according to the
provisions of the respective Treaties ?”

28
DISSENTING OPINION OF JUDGE READ 246

The Disputes Article (cited above) uses the expression ‘‘third
member”. I have already referred to my reasons for thinking
that the Parties did not mean “third” in the order of chronological
appointment. They meant “third” in the sense in which lawyers
speak of “third parties” or “third party procedure”, or in the
sense in which international lawyers use the expressions ‘‘third
member” or “third State” in international matters, including
arbitration practice. This view is confirmed by the use of the
expression ‘‘third country”. It would be impossible to attribute
numerical significance to “‘third’’ in the latter expression. In
a dispute, another Party to the Treaty would be a “third
country” if the word “‘third” is construed as having its numerical
and primary meaning. I have no doubt that the Parties intended
to restrict the Secretary-General’s authority to the appoint-
ment of nationals of countries which were not Parties to the
Treaty and which would therefore be disinterested. Accordingly,
I am of the opinion that the expressions “third member’ and
“third country” are a concise and convenient way of referring
to members of countries which are neutral or disinterested in
the disputes.

The Court cannot overlook the significance of the fact that
the provisions of the Disputes Article prescribe only one condition
to be satisfied before the Secretary-General has authority to
appoint the third member. That condition is stated in the following
words: “Should the two parties fail to agree within a period of
one month upon the appointment ‘of the third member...” When
the Parties have, in plain language, set forth the condition, the
happening of which must precede the exercise of an authority,
only the strongest and most compelling reasons would justify
the establishment of an additional condition by the process of
judicial interpretation. There are no strong and compelling reasons.
On the contrary, I have set forth above the strongest and most
compelling reasons for rejecting such a judicial interpretation.

Accordingly, I am of the opinion that an affirmative answer
must be given to the third question.

Question IV reads as follows:

“In the event of an affirmative reply to Question III:
29
DISSENTING OPINION OF JUDGE READ 247

IV. Would a Treaty Commission composed of a representative
of one party and a third member appointed by the Secretary-
General of the United Nations constitute a Commission,
within the meaning of the relevant Treaty articles, competent
to make a definitive and binding decision in settlement of a

dispute ?”

I have already given sufficient reasons for my conclusion that
an affirmative answer must be given to the fourth question.

(Signed) J. E. Reap.

30
